PER CURIAM.
In McCoy v. Louisiana , --- U.S. ----, 138 S.Ct. 1500, 1512, 200 L.Ed.2d 821 (2018), the United States Supreme Court found that counsel's admission of defendant McCoy's guilt over defendant's clearly-stated and persistent objection was a structural error that is incompatible with the Sixth Amendment thereby mandating a new trial. In light of that ruling, we vacate defendant's convictions and sentences, and we remand to the district court for further proceedings consistent with McCoy v. Louisiana .
REVERSED AND REMANDED